Title: From George Washington to John Hancock, 19 July 1776
From: Washington, George
To: Hancock, John

 

Sir
New York July the 19. 1776

I have been duly honoured with your favours of the 16th & 17th with the several Resolves they contained; to the execution of which so far as shall be in my power, I will pay proper attention.
In my Letter of the 17th, I transmitted you a Copy of one from Genl Schuyler and of Its several Inclosures. I confess the determination of the Council of Genl Officers on the 7th to retreat from Crown point surprized me much, and the more I consider It, the more striking does the impropriety appear. the reasons assigned against It by the Field Officers in their remonstrance, coincide greatly with my own Ideas, and those of the other General Officers I have had an Opportunity of consulting with, and seem to be of considerable weight, I may add conclusive. I am not so fully acquainted with the Geogra[p]hy of that Country and the situation of the different posts as, to pronounce a peremptory Judgement upon the matter, but If my Ideas are right, the possession of Crown point is essential to give us the superiority and mastery upon the Lake. That the Enemy will possess It, as soon as abandoned by us, there can be no doubt, and If they do, whatever Gallies or Force we keep on the Lake, will be unquestionably in their rear. How they are to be supported there, or what succour can be drawn from ’em then, is beyond my comprehension—perhaps It is only meant, that they shall be employed on the communication between that and Ticonderoga; If this is the case, I fear the views of Congress will not be answered, nor the salutary effects be derived from them that were Intended. I have mentioned my surprize to Genl Schuyler, and would by the advice of the Generals here have directed, that that post should be maintained, had It not been for two causes. An apprehension that the Works have been destroyed, and that If the Army should be ordered from Ticonderoga or the post opposite to It, where I presume they are, to repossess It, they would have neither One place or another secure and in a defensible state. The other, lest It might increase the Jealousy and diversity in Opinions which seem already too prevalent in that Army, and establish a precedent for the Inferior Officers to set up their Judgements when ever they would,

in opposition to those of their Superiors. A matter of great delicacy, and that might lead to fatal consequences If countenanced; though in the present instance I could wish their reasoning had prevailed. If the Army has not removed, what I have said to Genl Schuyler, may perhaps bring on a reconsideration of the matter, and It may not be too late to take measures for maintaining that post, but of this I have no hope.
In consequence of the resolve of Congress for three of the Eastern Regiments to reinforce the Northern Army, I wrote Genl Ward, and by advice of my General Officers directed them to march to Norwich and there to embark for Albany, conceiving that Two valuable purposes might result therefrom—First that they would sooner Join the Army by pursuing this Route and be saved from the distress and fatigue that must attend every long march through the Country at this hot & uncomfortable season; and Secondly, that they might give succour here in case the Enemy should make an Attack about the Time of their passing: But the Enemy having now with their Ships of War & Tenders cut off the Water communication from hence to Albany, I have wrote this day and directed them to proceed by Land across the Country. If Congress disapprove the route, or wish to give any orders about them, you will please to certifye me thereof, that I may take measures accordingly.
Inclosed I have the honor to Transmit you, Copies of a Letter and Sundry resolutions which I received Yesterday from the Convention of this State. By them you will perceive they have been acting upon matters of great Importance, and are exerting themselves in the most vigorous manner to defeat the wicked designs of the Enemy, and such disaffected persons as may Incline to assist and facilitate their views. In compliance with their request & on account of the scarcity of money for carrying their salutary views into execution, I have agreed to lend them out of the small Stock now in hand, (not more than 60,000 Dollars) Twenty thousand Dollars in part of what they want, which they promise speedily to replace. had there been money sufficient for paying the whole of our Troops and not more, I could not have done It: But as It was otherwise, and by no means proper to pay a part, and not the whole, I could not foresee any Inconveniences that would attend the Loan, on the contrary that It might contribute in some degree to forward their

Schemes. I hope my conduct in this instance will not be disapproved.
I inclosed Governr Trumbull a Copy of their Letter and of their Several Resolves, by Col. Broom & Mr Dewer to day, two Members of the Convention, who are going to wait on him, but did not think myself at liberty to urge or request his Interest in forming the Camp of 6000 men, as the Levies directed by Congress to be furnished the 3d of June for the defence of this place by that Government, are but a little more than One third come in. At the same time the proposition I think a good one if It could be carried into execution. In case the Enemy should attempt to effect a landing above Kings bridge and to cut off the communication between this City & the Country, an Army to hang on their rear would distress them exceedingly. I have the Honor to be with sentiments of great esteem Sir Yr Most Obedt Servant

G. Washington


P.S. The Inclosed paper should have been sent before but was Omitted through hurry.


P.S. After I had closed my Letter I received One from Genl Ward, a copy of which is herewith Transmitted. I have wrote him to forward the Two Regmts now at Boston by the Most direct road to Ticonderoga as soon as they are well with the utmost expedition & consider their having had the small pox as a fortunate circumstance—When the three arrive which have marched for Norwich, I shall immediately send One of ’em on; If Congress shall Judge It expedient, of which you will please to Inform me.

